Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

With respect to claim 5, change the status identifier from “Previously Presented” to “Currently Amended”. 

Examiner’s Comment
In view of applicants’ amendment to claim 1 and the remarks within the response of 24 June 2022, the examiner interprets claim 1 to exclude hydrofluorocarbon and hydrochlorofluorocarbon blowing agents.  

Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/           Primary Examiner, Art Unit 1765